Citation Nr: 1825124	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for peripheral neuropathy of the left lower extremity in excess of 10 percent for the period prior to October 20, 2014; in excess of 40 percent from October 20, 2014 to January 4, 2017; and in excess of 20 percent for the period beginning on January 5, 2017.

2. Entitlement to an increased rating for peripheral polyneuropathy of the right lower extremity in excess of 10 percent for the period prior to October 20, 2014; in excess of 40 percent from October 20, 2014 to January 4, 2017; and in excess of 20 percent for the period beginning on January 5, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In his September 2013 Form 9, the Veteran requested a Board Hearing, but subsequently withdrew this request in March 2015.

By a January 2018 rating decision, the RO granted a higher 40 percent rating, under Diagnostic Code 8521, for the Veteran's peripheral neuropathy of the left lower extremity and peripheral polyneuropathy of the right lower extremity, each, effective October 20, 2014; and then a 20 percent rating, under Diagnostic Code 8521, each, effective January 5, 2017.  As this award does not represent a total grant of benefits sought on appeal, the above claims for an increase rating remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, in this rating decision, the RO separately granted service connection and gave separate ratings for additional neurological impairment of the Veteran's lower left and right extremity disabilities under Diagnostic Code 8526 for the impairment of the femoral nerve.  The Veteran has not expressed disagreement with these separate ratings, and thus those ratings are not on appeal at this time.


FINDINGS OF FACT

1. Prior to October 20, 2014, the Veteran's peripheral neuropathy of the left lower extremity did not result in any paralysis of the sciatic nerve.  

2. From October 20, 2014 to January 4, 2017, the Veteran's peripheral neuropathy of the left lower extremity resulted in moderately severe incomplete paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve has not been demonstrated. 

3. From January 5, 2017 forward, the Veteran's peripheral neuropathy of the left lower extremity resulted in moderate incomplete paralysis of the sciatic nerve.  Neither moderately severe incomplete nor complete paralysis of the sciatic nerve has been demonstrated. 

4. Prior to October 20, 2014, the Veteran's peripheral polyneuropathy of the right lower extremity did not result in any paralysis of the sciatic nerve.  

5. From October 20, 2014 to January 4, 2017, the Veteran's peripheral polyneuropathy of the right lower extremity resulted in moderately severe incomplete paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve has not been demonstrated. 

6. From January 5, 2017 forward, the Veteran's peripheral polyneuropathy of the right lower extremity resulted in moderate incomplete paralysis of the sciatic nerve.  Neither moderately severe incomplete nor complete paralysis of the sciatic nerve has been demonstrated. 


CONCLUSIONS OF LAW

1. Prior to October 20, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).

2. From October 20, 2014 to January 4, 2017, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).

3. From January 5, 2017 forward, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).

4. Prior to October 20, 2014, the criteria for a rating in excess of 10 percent for peripheral polyneuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).

5. From October 20, 2014 to January 4, 2017, the criteria for a rating in excess of 40 percent for peripheral polyneuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017). 

6. From January 5, 2017 forward, the criteria for a rating in excess of 20 percent for peripheral polyneuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating - Peripheral Neuropathy of the Lower Extremities

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2017).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered. Id. at 509-10. 

The Court has held that, in determining the present level of a disability for an increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12 (2017).  Therefore, when rating peripheral nerve injuries attention is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a (2017).

Diagnostic Code 8521 provides that mild incomplete paralysis is rated at 10 percent; moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; covers entire dorsum of foot and toes, is rated as 40 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2017); Note prefacing Diagnostic Codes 8510 through 8730.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Prior to October 20, 2014

VA podiatry records from January 2009 to March 2009 reported that monofilament testing showed loss of protective sensation.

In an April 2009 VA Podiatry Note the Veteran reported pain at the tip of his toes and the medial part of his heel, and a shooting pain in his medial ankle.  Monofilament and vibratory testing showed diminished sensation.  The assessment given was peripheral neuropathy.

VA podiatry records from May 2009 to June 2009 reported that monofilament testing showed protective sensation was intact. 

VA podiatry records from August 2009 to September 2009 reported that monofilament testing showed diminished sensation.

VA podiatry records from October 2009 to December 2009 reported that light touch was grossly intact bilaterally, and monofilament testing showed protective sensation in the right foot was diminished and in the left foot was intact.  Additionally, in December 2009 the Veteran reported to his podiatrist that he had the sensation that his foot felt like it did not belong to him.

VA podiatry records from January 2010 reported sensation to light touch was intact. 

VA podiatry records from February 2010 to March 2010 reported protective sensation was diminished up to the level of the digits l-5 bilaterally.

In March 2010, the Veteran was provided a VA diabetes mellitus examination.  The Veteran reported pain in both feet, which was constant in the right foot on the bottom of the sole and with all five toes.  While he described his pain as constant, he explained that the pain increased in intensity when standing or walking more than 100 yards.  He further reported a limited ability to exercise, but otherwise this pain had no other impact on his activities of daily living.  The examiner made no further objective medical findings. The examiner provided that the Veteran stopped working in August 2009 as a tool and die maker because of the economy and a contributing factor of his retirement was the pain in his feet.

VA podiatry records from April 2010 to March 2010 reported that protective sensation was diminished.

VA podiatry records from May 2010 to June 2010 reported protective sensation was intact.

VA podiatry records from July 2010 reported variations in sensation, ranging from protective sensation being intact to loss of protective sensation.

VA podiatry records from September 2010 reported that monofilament testing showed that protective sensation was intact, and muscle strength was 5/5 in all muscle groups bilaterally.

In March 2012, the Veteran was provided a VA diabetic sensory-motor peripheral neuropathy examination.  The Veteran reported bilateral lower extremity pain.  The examiner indicated that in both the right and left lower extremities the Veteran had moderate constant pain and mild numbness, but did not have intermittent pain, paresthesias, or dysesthesias.  Muscles strength testing was normal bilaterally.  Deep tendon reflexes were not tested.  Light touch/monofilament testing were normal bilaterally.  Position sense was not tested.  Vibration sensation was not tested.  Cold sensation was not tested.  There was no indication of muscle atrophy.  There were no trophic changes.  There was no impact on the sciatic nerve and the femoral nerve bilaterally.  The examiner found that these disabilities did not impact the Veteran's ability to work. 

Prior to October 20, 2014, the Board finds a rating of in excess of 10 percent is not warranted.  To warrant a higher rating for either his left or right lower extremity disability, the evidence would have to show moderate incomplete paralysis of a nerve, which neither lay nor objective medical evidence has shown.  The Board acknowledges the Veteran's lower extremity pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran competent to report that which comes through the senses).  However, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40 (2017).  While sensation in the Veteran's feet fluctuated during this time period, more often than not, protective sensation was either intact or diminished.  Rarely, was there a loss of protective sensation.  Moreover, the March 2012 VA examiner found that there was no impact of these disabilities on the sciatic and femoral nerves.  The March 2012 VA examiner further found that these disabilities did not impact the Veteran's ability to work.  Consequently, a higher 20 percent rating is not warranted because the evidence does not show that the Veteran's peripheral neuropathy of the left lower extremity and peripheral polyneuropathy of the right lower extremity approximate moderate incomplete paralysis of a nerve.  

Moreover, no higher rating under Diagnostic Code 8521 is available as the evidence does not show paralysis of either the sciatic nerve or femoral nerve; nor is there the availability of a more favorable Diagnostic Code without paralysis of a nerve. 

From October 20, 2014 to January 4, 2017

In October 2014, the Veteran was provided a VA diabetic sensory-motor peripheral neuropathy examination.  The Veteran reported tingling in his lower extremities, followed by pain.  The examiner indicated that in both the right and left lower extremities the Veteran had severe constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Muscles strength testing was normal bilaterally.  Deep tendon reflexes were normal bilaterally.  Light touch/monofilament testing were normal in the knees and thighs bilaterally, were decreased in the ankles and lower legs bilaterally, and were absent in the feet and toes bilaterally.  Position sense was normally bilaterally.  Vibration sensation was absent bilaterally.  Cold sensation was absent bilaterally.  There was no indication of muscle atrophy.  There were no trophic changes.  There was moderately severe incomplete paralysis of the sciatic nerve bilaterally.  There was incomplete paralysis of the femoral nerve of a moderate severity bilaterally.  The examiner found that this disability impacted the Veteran's ability to work because it interfered with standing and walking. 

VA treatment records from November 2014 to April 2016 reflected a diagnosis of bilateral neuropathy.  Of note, a February 2016 VA Primary Care Progress Note reflected that a complete diabetic foot exam was conducted, during which monofilament testing was abnormal.  The Veteran was given a Diabetic Foot Risk Stratification of Risk Level 3 (the highest level).

For this time period, the Veteran was in receipt of the schedular maximum rating of 40 percent.  Accordingly, no higher schedular rating was available under Diagnostic Code 8521.  

Based on the evidence of record, the Board finds that a rating in excess of 40 is not warrant as there is no evidence of complete paralysis of the sciatic nerve for either the left or right lower extremity.  Moreover, there is no other analogous Diagnostic Code for which the Veteran can receive a higher rating.  The Board has considered whether a higher rating is warranted under other potentially applicable Diagnostic Codes.  Under Diagnostic Code 8520 (sciatic nerve) severe incomplete paralysis of the sciatic nerve with marked muscular atrophy is rated as 60 percent disabling; and complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is rated as 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  Again, there is no evidence of complete paralysis of the sciatic nerve for either the left or right lower extremity, and thus a higher rating under Diagnostic Code 8520 cannot apply. 

Moreover, neither the Veteran nor his representative have argued, nor does the evidence suggest that there is an exceptional disability picture, as to make the available schedular ratings inadequate for these service-connected disabilities.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). 

January 5, 2017 forward

In January 2017, the Veteran was provided a VA diabetic peripheral neuropathy examination.  The Veteran reported a predominantly constant sharp pain going up from his feet to his hip.  He explained that it ranged from severe at night to "not as painful" in the morning.  He also reported bilateral lower extremity weakness.  The examiner indicated that in both the right and left lower extremities the Veteran had severe constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Muscles strength testing was Grade 5 for hip flexors, quads, hamstrings and ankle plantar flexors bilaterally; and was Grade 5- for ankle dorsiflexors and extensor hallucis longus bilaterally.  Deep tendon reflexes were decreased at the knees and absent at the ankles bilaterally.  Light touch testing was normal above the ankles bilaterally; but was absent in the left foot, the medial right foot, and the lateral right foot.  Monofilament testing was normal above the knees, diminished but present between the knees and the ankles, and was absent in the feet.  Position sense was normal bilaterally.  Vibration sensation was absent bilaterally.  Cold sensation was absent bilaterally.  There was no muscle atrophy.  There were trophic changes as a result of diminished hair growth below the knees bilaterally.  There was moderate incomplete paralysis of sciatic nerve bilaterally.  The femoral nerve was not tested.  The examiner found the current level of severity was moderate.  The examiner concluded that there was no impact on the Veteran's ability to work because, the Veteran lasted worked in 2009 and the Veteran reported no effects of his diabetic neuropathy on his position as a tool and dye marker.

A March 2017 VA Podiatry Note reported that the Veteran complained of intermittent pain to the dorsum of left foot, rated as a 9 out of 10.  Manual muscle testing of the left foot was 5/5 in all four quadrants; and of the right foot was diminished inversion and eversion due to a previous subtalar joint fusion, 4/5 plantarflexion, and 5/5 dorsiflexion.  There was decreased ankle joint dorsiflexion bilaterally. There was tenderness to light palpation and tapping to left foot dorsum. There were no osseous deformities bilaterally.

From January 5, 2017 forward, the Board finds that a rating in excess of 20 percent is not warranted.  To warrant a higher rating for either his left or right lower extremity, the evidence would have to show severe incomplete paralysis of a nerve, which neither lay nor objective medical evidence has shown.  To warrant a higher rating for either his left or right lower extremity disability, the evidence would have to show moderate incomplete paralysis of a nerve, which neither lay nor objective medical evidence has shown.  The Board acknowledges the Veteran's lower extremity pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran competent to report that which comes through the senses).  However, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40 (2017).  The January 2017 VA examiner found that the incomplete paralysis of the sciatic nerve was only moderate in nature, and found no impact on the Veteran's ability to work.  Moreover, despite the Veteran's report of bilateral lower extremity weakness, during this time period muscle testing was essentially normal bilaterally.  Consequently, a higher 30 percent rating is not warranted because the evidence does not show that the Veteran's peripheral neuropathy of the left lower extremity and peripheral polyneuropathy of the right lower extremity approximate severe incomplete paralysis.  

Moreover, as the evidence does not show paralysis of either the sciatic nerve or femoral nerve, no higher rating under Diagnostic Code 8521 is available; nor is there the availability of a more favorable Diagnostic Code without severe incomplete paralysis of a nerve. 

The Board notes that the March 2010 examiner opined that the Veteran retired in August 2009 as a tool and dye marker because of the economy, and a contributing factor of his retirement was the pain in his feet.  However, the January 2017 examiner provided that the Veteran reported no effects of his diabetic neuropathy on his position as a tool and dye marker.  The Board is cognizant of the ruling of in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not specifically argued nor does the record reflect that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  While the Veteran is currently retired, he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the record. 


ORDER

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity in excess of 10 percent for the period prior to October 20, 2014; in excess of 40 percent from October 20, 2014 to January 4, 2017; and in excess of 20 percent for the period beginning on January 5, 2017 is denied.

Entitlement to an increased rating for peripheral polyneuropathy of the right lower extremity in excess of 10 percent for the period prior to October 20, 2014; in excess of 40 percent from October 20, 2014 to January 4, 2017; and in excess of 20 percent for the period beginning on January 5, 2017 is denied.




____________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


